McDONALD, Chief Justice.
This is a suit to modify and change a custody decree awarding a minor child to the mother. Jim W. Reid, plaintiff, and father of the minor child, brought this suit to modify and change the custody of his and defendant’s minor child from defendant to himself. Trial was to the court without a jury, which, after hearing, entered judgment awarding custody of the minor child to the plaintiff father. The defendant mother appealed and caused Transcript and Statement of Facts to be filed in the Houston Court of Civil Appeals on 3 December, 19S9 and 18 December 1959 respectively. This cause was thereafter transferred to this court by order of our Supreme Court. After transfer to this court, an order was entered allowing appellant until 23 February, 1960 to file brief. Appellant has filed no brief, nor requested additional time. From the foregoing, it is our view that this cause should be dismissed. See Rule 415 Texas Rules of Civil Procedure.
Accordingly, this cause is dismissed.